   Case 2:20-cv-10700-FMO-JC Document 22 Filed 02/09/21 Page 1 of 1 Page ID #:58

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 20-10700 FMO (JCx)                               Date     February 9, 2021
 Title             Orlando Garcia v. Camden Joonz, LLC, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                           None
                Deputy Clerk                    Court Reporter / Recorder              Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order Re: Notice of Settlement and Request to
                           Vacate Currently Set Dates [20]

      Having reviewed and considered plaintiff’s Notice of Settlement and Request to Vacate All
Currently Set Dates, (Dkt. 20, “Notice”), IT IS ORDERED THAT:

       1. Plaintiff’s Notice (Document No. 20) is hereby stricken. The court will not accept
notices of settlement that concern a provisional settlement, or a settlement that the parties are in
the process of consummating.

      2. Plaintiff’s request to vacate all deadlines is denied. The court will only vacate deadlines
when the parties notify the court that they have finalized the terms of their settlement.

         3. Failure to comply with all case deadlines and the orders issued by the court in this case
shall result in the imposition of sanctions, including but not limited to, the dismissal of the action
for failure to comply with any applicable rules and/or court orders. See Fed. R. Civ. P. 4 & 41(b);
Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).




                                                                                  00     :      00
                                                         Initials of Preparer           vdr




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 1
